      Case 3:19-cv-00173-RCJ-WGC Document 99 Filed 07/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


NATHANIEL WILLIAMS,                  )                   3:19-cv-00173-RCJ-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   July 26, 2021
THRASHER, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

         Before the court is Plaintiff’s “Motion for Courts Leave for the Meet & Confer
Requirement to be Satisfied via Written Communication” (ECF No. 98). Plaintiff states that when
he has a scheduled teleconference, he unable to “work on the day of the teleconference, preventing
working to clean up Nevada & projects to make Nevada safer such as fuel reduction for wildfires.”
(Id. at 1.)

        IT IS HEREBY ORDERED that Plaintiff’s “Motion for Courts Leave for the Meet &
Confer Requirement to be Satisfied via Written Communication” (ECF No. 98) is
DENIED. While the court recognizes the meet and confer conference may interfere with
Plaintiff’s work schedule, it is Plaintiff’s motion which is requiring the multiple attempts to resolve
the discovery disputes.

        IT IS FURTHER ORDERED that the Deputy Attorney General shall reschedule a meet
and confer conference and within ten (10) days thereafter file a report identifying the remaining
discovery issues.       Plaintiff shall have five (5) days thereafter to file a response, if
necessary. Plaintiff is again advised his failure to cooperate in the meet and confer process could
result in a dismissal of his action.

                                               DEBRA K. KEMPI, CLERK

                                               By:          /s/______________________
                                                               Deputy Clerk
